COURT OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
NO.
2-06-175-CR
                                                

 
KELLY EUGENE SCHMALTZ                                                   APPELLANT
 
                                                   V.
THE STATE OF TEXAS                                                                STATE
                                               ----------
               FROM THE 90TH
DISTRICT COURT OF YOUNG COUNTY
 
                  MEMORANDUM OPINION[1]
AND JUDGMENT
                                               ----------
We
have considered AAppellant=s
Motion To Withdraw Appeal.@  The motion complies with rule 42.2(a) of the
rules of appellate procedure. Tex. R.
App. P. 42.2(a).  No decision of this court having been
delivered before we received this motion, we grant the motion and dismiss the
appeal.  See Tex. R. App. P. 42.2 (a), 43.2(f).                                                                                                                                                                                                                             PER
CURIAM
 
PANEL D:   WALKER, J.; CAYCE, C.J.; and MCCOY, J.
 
DO NOT PUBLISH
Tex.
R. App. P. 47.2(b)
 




DELIVERED: August 3, 2006                                                 




[1]See Tex. R. App. P. 47.4.